DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.
 Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed with an RCE on 02/02/2022. Claims 1, 3, 5-6, 15 and 20 are amended. Claims 7-8 are cancelled. Claims 1-6 and 9-21 are currently pending.
The objections to claims 5-6 have been withdrawn due to applicant’s amendment.
The rejection of claims 3 and 6 under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/02/2022, with respect to the rejection(s) of claim(s) 1-4, 7, 10 and 12-13 under 35 U.S.C. 102(a)(1) as being anticipated by Nobles; claim 20 under 35 U.S.C. 102(a)(1) as being anticipated by Mollenauer; claims 5-6 under 35 U.S.C. 103 as being unpatentable over Nobles in view of Hofmann; claims 9 and 18 under 35 U.S.C. 103 as being unpatentable over Nobles in view of Grayzel; claims 11, 15-17 and 19 under 35 U.S.C. 103 as being unpatentable over Nobles; claim 14 under 35 U.S.C. 103 as being unpatentable over Nobles in view of 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Regarding claim 17, the claim recites “wherein the plurality of inflation tubes are attached to proximal ends of each of the plurality of balloons”. Amended claim 15 recites the proximal end of each .
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 9, 11, 15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grayzel (US 4878495) (previously of record).
	Regarding claim 1, Grayzel discloses (abstract; col. 4 line 60-col. 8 line 67; figs. 1-13) an inflation device, comprising: 
	a plurality of independently inflatable balloons attached to one another (balloons of device including at least central balloon 350 and satellite balloons 360 and 370, which are independently inflatable via separated passages of cylindrical tubular member, col. 5 lines 3-20; figs. 1-3), the plurality 
	a plurality of inflation tubes connected to the plurality of inflatable balloons (cylindrical tubular cross-section divided into separate passages to communicate with each balloon, col. 5 lines 3-20; figs. 2-3), wherein each of the plurality of inflation tubes is attached to a single one of the plurality of inflatable balloons (col. 5 lines 3-20); 
	wherein the plurality of inflatable balloons are attached to one another such that a single plane extends through all of the plurality of inflatable balloons (annotated fig. 3), the single plane extending through opposite sides of and along a length of each of the plurality of inflatable balloons, with each of the plurality of inflatable balloons attached to no more than two other balloons of the plurality of inflatable balloons (fig. 3 depicts each balloon attached to no more than two other balloons);
	wherein each of the plurality of inflatable balloons has a distal end, a proximal end, and side surfaces extending between the distal and proximal ends (annotated fig. 3), wherein the proximal end of each of the plurality of inflatable balloons has a separate one of the plurality of inflation tubes attached to and extending proximally therefrom (separate passages for each balloon extend proximally from proximal ends of balloons and are attached via tubular member 40, figs. 1-3), and adjacent balloons of the plurality of inflatable balloons are attached to one another along their side surfaces (annotated fig. 3).

    PNG
    media_image1.png
    569
    787
    media_image1.png
    Greyscale

Annotated Figure 3 of Grayzel
	Regarding claim 4, Grayzel discloses the device of claim 1. Grayzel further discloses wherein each of the plurality of inflatable balloons defines a single internal inflation chamber (fig. 3 depicts each balloon defining a single internal inflation chamber).
	Regarding claim 5, Grayzel discloses the device of claim 4. Grayzel further discloses wherein the plurality of inflatable balloons includes a center balloon and at least a first laterally outward balloon attached to a first side of the center balloon (satellite balloon 360, see also configuration of satellite balloon including ribs/partitions 662/672 which would include a lateral segment, figs. 3 and 6) and at least a second laterally outward balloon attached to a second side of the center balloon (satellite balloon 370, see also configuration of satellite balloon including ribs/partitions 662/672 which would include a lateral segment, figs. 3 and 6), wherein the internal inflation chamber of the center balloon has 
	Regarding claim 9, Grayzel discloses the device of claim 1. Grayzel further discloses wherein the plurality of inflatable balloons are arranged with a center balloon distal end extending further distally than distal ends of adjacent balloons of the plurality of inflatable balloons (see at least fig. 3 depicting center balloon 350 extending further distally than distal ends of satellite balloons 360 and 370).
	Regarding claim 11, Grayzel discloses the device of claim 1. Grayzel further discloses further comprising at least one guidewire lumen extending through one of the plurality of inflatable balloons or extending through a region of attachment between adjacent balloons of the plurality of inflatable balloons (guide wire may be positioned within inner tubular core 40, which may be considered a region of attachment between balloons as depicted in fig. 3; note the claim does not require the limitation of the guidewire lumen extending through the balloon since it is recited alternatively).


	Regarding claim 15, Grayzel discloses (abstract; col. 4 line 60-col. 8 line 67; figs. 1-13) an inflation device, comprising: 
	a plurality of laterally adjacent independently inflatable balloons (balloons of device including at least central balloon 350 and satellite balloons 360 and 370, which are independently inflatable via separated passages of cylindrical tubular member, col. 5 lines 3-20; figs. 1-3) configured to be expanded from a collapsed delivery configuration to an expanded configuration (balloons configured to expand, col. 5 lines 3-20) having a generally flattened profile (balloons expand to a generally elongated and 
	a plurality of inflation tubes, each of the plurality of inflation tubes connected to one of the plurality of balloons (cylindrical tubular cross-section divided into separate passages to communicate with each balloon, col. 5 lines 3-20; figs. 2-3); and 
	at least one guidewire lumen extending through one of the plurality of inflatable balloons or extending through a region of attachment between adjacent balloons of the plurality of inflatable balloons (guide wire may be positioned within inner tubular core 40, which may be considered a region of attachment between balloons as depicted in fig. 3; note the claim does not require the limitation of the guidewire lumen extending through the balloon since it is recited alternatively); 
	wherein the plurality of inflatable balloons are attached to one another such that a single plane extends through all of the plurality of inflatable balloons, the single plane extending through opposite sides of and along a length of each of the plurality of inflatable balloons, with each of the plurality of inflatable balloons attached to no more than two other balloons of the plurality of inflatable balloons (annotated fig. 3); 
	wherein each of the plurality of inflatable balloons has a distal end, a proximal end, and side surfaces extending between the distal and proximal ends (annotated fig. 3), wherein the proximal end of each of the plurality of inflatable balloons has a separate one of the plurality of inflation tubes attached to and extending proximally therefrom (separate passages for each balloon extend proximally from proximal ends of balloons, fig. 3), and adjacent balloons of the plurality of inflatable balloons are attached to one another along their side surfaces (annotated fig. 3).
	Regarding claim 17, Grayzel discloses the device of claim 15. Grayzel further discloses wherein the plurality of inflation tubes are attached to proximal ends of each of the plurality of balloons (separate passages for each balloon extend proximally from proximal ends of balloons and are attached via tubular member 40, figs. 1-3).
	Regarding claim 18, Grayzel discloses the device of claim 15. Grayzel further discloses wherein the plurality of inflatable balloons are arranged with a distal end of the center balloon extending further distally than distal ends of the at least two side balloons (see at least fig. 3 depicting center balloon 350 extending further distally than distal ends of satellite balloons 360 and 370).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 2-3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grayzel in view of Dusbabek (US 2001/0007082 A1).
	Regarding claim 2, Grayzel discloses the device of claim 1. 
	However, Grayzel fails to disclose further comprising a plurality of valves configured to control inflation and deflation of each of the plurality of inflatable balloons independently, wherein the plurality of valves are disposed either within each of the plurality of inflatable balloons or within each inflation tube.
	Dusbabek teaches (paras. [0081]-[0083]; figs. 12 and 19-20), in the same field of endeavor, a balloon assembly including a plurality of valves configured to control inflation and deflation of inflatable balloons independently (two inflation valves 54a and 54b control inflation of inner balloons 50a and 50b, para. [0082]), wherein the plurality of valves are disposed within the balloons (fig. 20), for the purpose of providing a valving arrangement allowing only inflation of the two inner balloons if desired (paras. [0081]-[0083]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grayzel’s device to include a plurality of valves disposed within each balloon as claimed, as taught by Dusbabek, in order to provide a valve arrangement allowing specific inflation of each of the balloons if desired, which would allow for more targeted inflation.
	Regarding claim 3, Grayzel (as modified) teaches the device of claim 2. Grayzel (as modified) further teaches wherein one of the plurality of valves is disposed within each of the plurality of 
	Regarding claim 16, Grayzel discloses the device of claim 15. 
	However, Grayzel fails to disclose further comprising a plurality of valves configured to control inflation and deflation of each of the plurality of inflatable balloons independently, wherein the plurality of valves are disposed either within each of the plurality of inflatable balloons or within each of the plurality of inflation tubes.
	Dusbabek teaches (paras. [0081]-[0083]; figs. 12 and 19-20), in the same field of endeavor, a balloon assembly including a plurality of valves configured to control inflation and deflation of inflatable balloons independently (two inflation valves 54a and 54b control inflation of inner balloons 50a and 50b, para. [0082]), wherein the plurality of valves are disposed within the balloons (fig. 20), for the purpose of providing a valving arrangement allowing only inflation of the two inner balloons if desired (paras. [0081]-[0083]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grayzel’s device to include a plurality of valves disposed within each balloon as claimed, as taught by Dusbabek, in order to provide a valve arrangement allowing specific inflation of each of the balloons if desired, which would allow for more targeted inflation.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Grayzel.
	Regarding claim 6, Grayzel discloses the device of claim 5. 
	Grayzel further discloses wherein the plurality of inflatable balloons includes at least a third laterally outward balloon attached to the first laterally outward balloon (satellite balloon may include plurality of ribs or partitions 662/672 separating balloons into distinct segments that may be separately expanded, which one of ordinary skill would’ve understood to encompass a separate, distinct balloon connected to adjacent segment of satellite balloon, col. 6 lines 27-42; figs. 3 and 6) and at least a fourth 
	However, Grayzel fails to disclose wherein the elliptical cross-sections all have a major dimension greater than a diameter of the center balloon internal chamber, and wherein the major dimension increases in each successively further laterally outward balloon attached to each of the first and second sides of the center balloon.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Grayzel to include the elliptical cross-section to have a major dimension greater than a diameter of the center balloon internal chamber, such that the major dimension of a first and second laterally outward balloon would be greater with respect to the center balloon and increase in each successively further laterally outward balloon, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Grayzel would not operate differently with the claimed dimension and since the outer balloons are shorter in length than the center balloon and include an elliptical cross section in Grayzel, the device would function appropriately having the claimed dimension. .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Grayzel in view of Zilla (US 2019/0351199 A1).
	Regarding claim 10, Grayzel discloses the device of claim 1. 
	However, Grayzel fails to disclose wherein the plurality of inflatable balloons are compliant.
	Zilla teaches (para. [0059]), in the same field of endeavor, a dilation device including inflatable zones made of compliant material for the purpose of requiring a minimal increase in pressure consequent to an internal volumetric increase to inflate the inflatable zones, and decrease in pressure consequent to an internal volumetric decrease to deflate the inflatable zones (para. [0059]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grayzel’s device to include balloons that are compliant, as taught by Zilla, in order to require a minimal increase/decrease in pressure consequent to an internal volumetric increase/decrease to inflate/deflate the inflatable zones.
Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grayzel in view of Nobles (US 2002/0013601 A1) (previously of record).
	Regarding claim 12, Grayzel discloses the device of claim 1. 
	However, Grayzel fails to disclose further comprising an outer sleeve disposed around the plurality of inflatable balloons.
	Nobles teaches (paras. [0126] and [0137]-[0143]; figs. 19-20b), in the same field of endeavor, a dilation device including a plurality of inflatable balloons (see at least figs. 1, 3a-3b and 8a) and further teaches an outer sleeve disposed around the plurality of inflatable balloons (balloon applicators may be used to insert the balloons, see para. [0126], in which retaining sleeve 1904 retains balloons, paras. 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grayzel’s device to include an outer sleeve, as taught by Nobles, in order to provide an applicator to facilitate insertion of the balloon into a body cavity in a deflated, wrapped state.
	Regarding claim 19, Grayzel discloses the device of claim 15.
	However, Grayzel fails to disclose further comprising an outer sleeve disposed around the plurality of inflatable balloons.
	Nobles teaches (paras. [0126] and [0137]-[0143]; figs. 19-20b), in the same field of endeavor, a dilation device including a plurality of inflatable balloons (see at least figs. 1, 3a-3b and 8a) and further teaches an outer sleeve disposed around the plurality of inflatable balloons (balloon applicators may be used to insert the balloons, see para. [0126], in which retaining sleeve 1904 retains balloons, paras. [0137]-[0143]; figs. 19-20b), for the purpose of providing an applicator to facilitate insertion of the balloon into a body cavity in a deflated, wrapped state (paras. [0137]-[0143]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grayzel’s device to include an outer sleeve, as taught by Nobles, in order to provide an applicator to facilitate insertion of the balloon into a body cavity in a deflated, wrapped state.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Grayzel in view of Yribarren (US 2008/0051869 A1).
	Regarding claim 13, Grayzel discloses the device of claim 1. 
	However, Grayzel fails to disclose further comprising a connector element configured to attach the inflation device to a body lumen or organ, wherein the connector element connects distal ends of 
	Yribarren teaches (para. [0084]; figs. 8-9), in the same field of endeavor, a stent delivery system including a plurality of inflatable balloons (balloons of catheter tips 80 and 82, fig. 8) and a connector element (anchor housing 72, which is an equivalent structure to the structure disclosed for the connector element interpreted under 112(f), para. [0084]) configured to attach the stent delivery system to a body lumen or organ (anchor housing assists with delivery of device to body), the connector element connects side surfaces of the balloons (figs. 8-9), for the purpose of improving system trackability (para. [0084]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grayzel’s device to include a connector element, as taught by Yribarren, in order to improve system trackability by providing a distal connecting structure between the balloons.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Grayzel in view of Konstantino (US 2016/0136397 A1) (previously of record).
	Regarding claim 14, Grayzel discloses the device of claim 1.
	However, Grayzel fails to disclose wherein the plurality of inflatable balloons defines at least a 2x2 grid of balloons.
	Konstantino teaches (paras. [0084]-[0095]; figs. 1-4), in the same field of endeavor, a dilating balloon including a 2x2 grid (grid 30 defines separate balloon compartments, which one of ordinary skill would’ve understood to encompass a 2x2 grid based on the pattern as depicted in fig. 2, paras. [0087]-[0088]), for the purpose of applying a uniform force for contacting a vessel, while further including channels functioning as stress relief regions (para. [0089]).
.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5632761).
	Regarding claim 20, Smith discloses (abstract; col. 11 line 45-col. 16 line 10; col. 39 line 35-col. 42 line 32; figs. 1-4a and 48-59) a method of forming a pouch within an abdominal wall, comprising: 
	inserting an inflation device between a first layer of tissue of the abdominal wall and a second layer of tissue of the abdominal wall immediately adjacent the first layer of tissue, anterior of the parietal peritoneum (apparatus inserted into incision between fat layer and peritoneum, col. 13 lines 25-37; figs. 3a-3h), the inflation device comprising:
	positioning the inflation device at a desired location of the pouch within the abdominal wall (device positioned within abdominal wall, figs. 3a-3h); 
	inflating the inflation device within the abdominal wall, thereby separating the first layer of tissue from the second layer of tissue to form the pouch within the abdominal wall (inflation fluid delivered to device to expand inflatable chamber and form pouch within wall, col. 13 lines 47-55; figs. 3a-3h); 
	deflating the inflation device within the abdominal wall (inflation fluid turned off and main envelope returned to collapsed state, col. 13 line 63-col. 14 line 3); and 
	withdrawing the inflation device from the abdominal wall (device withdrawn from the incision, fig. 3e).
	However, with respect to the cited embodiment, Smith fails to disclose a plurality of independently inflatable balloons attached to one another, the plurality of inflatable balloons 
	However, in a separate embodiment, Smith teaches (col. 39 line 35-col. 42 line 32; figs. 48-59), in the same field of endeavor, a device for forming a working space within the abdominal wall including a plurality of independently inflatable balloons attached to one another (balloons 1016 and 1018, which are independently inflatable via first and second tubes 1002/1004, col. 39 line 42-col. 40 line 13; fig. 48), the plurality of inflatable balloons configured to move between a deflated, compressed state and an inflated, expanded state (first and second balloons are inflated and therefore expanded from compressed state, figs. 50-59); and a plurality of inflation tubes connected to the plurality of inflatable balloons (first/second tubes 1002 and 1004, col. 39 line 42-col. 40 line 13; fig. 48), wherein each of the plurality of inflation tubes is attached to a single one of the plurality of inflatable balloons (fig. 48); selectively and individually inflating the plurality of inflatable balloons within the abdominal wall (first balloon inflated, then second balloon inflated, col. 41 lines 10-43); deflating the plurality of inflatable balloons within the abdominal wall (balloons may be collapsed and deflated, col. 41 line 58-col. 42 line 7), for the purpose of providing the capability of using a first balloon to dissect the tissue layers and a second balloon to retract the tissue layers and maintain insufflation fluid in the working space (col. 39 line 54-col. 40 line 13).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Smith’s method with the plurality of inflatable balloons, as taught in a separate embodiment of Smith, in order to provide the capability of using a first balloon to dissect the .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Frisbie (US 4730616) (previously of record).
	Regarding claim 21, Smith (as modified) teaches the method of claim 20. 
	However, Smith (as modified) fails to teach wherein inserting the inflation device comprises inserting a catheter with a hemostasis valve between the first and second layers of tissue of the abdominal wall, and advancing the inflation device through the catheter and hemostasis valve.
	Frisbie teaches (col. 2 line 46-col. 4 line 16; figs. 1-4), in the same field of endeavor, an inflation device (dilatation catheter 56 including balloon 57, col. 3 line 61-col. 4 line 9; fig. 3) comprising inserting a catheter with a hemostasis valve (guiding catheter 52 including hemostasis valve, col. 3 lines 42-60; fig. 3) between first and second layers of tissue (device inserted within lesion to dilate lesion, fig. 3), and advancing the inflation device through the catheter and hemostasis valve (dilation catheter advanced through guiding catheter, col. 3 line 61-col. 4 line 9, fig. 3), for the purpose of providing a guiding structure of the device that controls hemostasis (col. 3 lines 15-42).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Smith’s (as modified) method to include a guiding catheter with a hemostasis valve, as taught by Frisbie, in order to provide the capability of controlling hemostasis during delivery of the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0252544 A1 to Gomes, disclosing a plurality of independently inflatable balloons each attached to an inflation tube.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DIANE D YABUT/Primary Examiner, Art Unit 3771